DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Siemiet et al. (U.S. Pat: 7,712,918 B2 of record. 
Regarding claim 1, Siemiet discloses (in at least figs. 1 and 2) an LED tube lamp, comprising: a lamp tube (12), being a one-piece hollow cylindrical body with an inner circumferential surface (see fig. 1); two light boards (18) arranged inside the lamp tube (12), having a first light source (16) and a second light source (16; best seen in at least fig. 2) respectively; and two lamp caps (not shown; col. 2, lines 30-33) which are respectively arranged at both ends of the lamp tube (12); wherein the two light boards (18) are oppositely arranged in the lamp tube (12) with the first light source substantially facing the second light source (see fig. 2), and the light boards (18) are fixed on the inner circumferential surface of the lamp tube (12). 
Regarding claim 3, Siemiet discloses (in at least figs. 1 and 2) when the first light source and the second light source (16) are emitting, a first light-emitting zone and a second light-emitting zone are respectively formed on the lamp tube in the width direction of the light board (see at least fig. 2), the center angle of the cross section of the lamp tube corresponding to the first light-emitting zone is center 
Regarding claim 4, Siemiet discloses (in at least figs. 1 and 2) the first light emitting zone and the second light emitting zone have an overlapping zone.
Regarding claim 6, Siemiet discloses (in at least fig. 2) the two light boards (18) are arranged parallel to each other. 
Regarding claim 16, Siemiet discloses (in at least fig. 2) the first light source and the second light source (16) are interleaved in an axial direction of the LED tube lamp. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 7-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siemiet et al. (US. Pat: 7,712,918 B2 of record. 
Regarding claim 2, Siemiet discloses all the claimed limitations except for the power supply is disposed in the cap and having a circuit board.
However, it is well-known in the art to form power supply in the caps of LED tube lamps. As evidence, Xiong et al. (US. Pub: 2017/0164434 A1) of record disclose (in at least fig. 22) an LED tube lamp comprised of, in part, a power supply that is disposed in the cap and having a circuit board to power the LED light strip (see fig. 22). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the power supply of Siemiet in the cap, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claims 5-12, Siemiet does not expressly disclose the center angle of the cross section of the lamp tube corresponding to the overlapping zone is center angle C, and the central angle A, the central angle B and the central angle C satisfy a relationship of: a+b-c>360°; an angle D is formed between the two groups of the light boards, and the angle D is an acute angle; the angle D is less than half of the center angle C; the angle D is less than 10 degrees; the center angle of the lamp board corresponding to the width direction of the lamp tube is set to be less than 40 degrees; the center angle of the lamp board corresponding to the width direction of the lamp tube is set to be less than 35 degrees; the beam angle of the lamp tube is greater than 280 degrees.
However, Siemiet discloses (in at least fig. 2) the first light emitting zone and the second light emitting zone have an overlapping zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging angles of the cross section of the lamp tube of Burrell as disclosed in claims 5-12, since it has been held that rearranging parts of an invention involves only routine skill in the art. Also, one of ordinary skill in the art would be motivated to rearrange the angles between the two light 
Regarding claims 13-15, Siemiet discloses all the claimed limitations except for the ratio of the distance from the lamp plate to the axis of the lamp tube to the inner diameter of the lamp tube is greater than 0.85; the ratio of the distance from the light board to an axis of the lamp tube to the inner diameter of the lamp tube is greater than 0.9; the ratio of the distance from the light board to the axis of the lamp tube to the inner diameter of the lamp tube is greater than 0.93.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the ratio of the distance from the lamp plate to the axis of the tube of Siemiet to the inner diameter of the tube greater than 0.85, 0.9 and 0.93 in order to prevent light from blocking inside of the tube so that brightness of the lamp can be improved.
Regarding claim 17, Siemiet does not expressly disclose the two light boards are unparallel. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the two light boards of Siemiet unparallel, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the list in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875